ORDER
The Court having determined that its review of this matter requires clarification of information presented to the trial court in connection with defendant’s motion to suppress evidence,
And good cause appearing;
IT IS ORDERED that the within matter is remanded to the trial court to conduct a conference with counsel for the State and for the defense, on the record, to specify the nature, size, and color of the bag and its contents seized by the police at 695 Martin Luther King Boulevard on June 11, 1998; and it is further
ORDERED that at the conference, the State shall present the bag and its contents for inspection by the trial court, which shall report its findings to the Court within fourteen days of the filing of this Order.
Jurisdiction is otherwise retained.